     Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 1 of 8 PageID# 363



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                      :
                                               :
v.                                             :       Criminal Case No. 1:18-CR-457 (AJT)
                                               :
BIJAN RAFIEKIAN                                :
                                               :
and                                            :
                                               :
KAMIL EKIM ALPTEKIN,                           :
                                               :
Defendants.                                    :

                       MEMORANDUM IN SUPPORT OF
               DEFENDANT BIJAN RAFIEKIAN’S MOTION TO COMPEL

        Defendant Bijan Rafiekian respectfully moves the Court to compel the United States to

produce all Giglio material in the government’s possession, including (without limitation)

unredacted versions of all statements, transcripts, notes, records, and memoranda which

incorporate, recite, or reflect statements made by Michael T. Flynn to any agent, employee,

representative, or elected official of any branch of the United States government including, without

limitation, all such statements, transcripts, notes, records and memoranda that include false or

misleading assertions made or acknowledged by Mr. Flynn.

                                         BACKGROUND

        The indictment in which Mr. Rafiekian is charged identifies Mr. Flynn—referred to in the

indictment as “Person A”—as a key figure in the government’s narrative. On December 1, 2017,

Mr. Flynn pled guilty to one felony count of making a false statement to the FBI in violation of 18

U.S.C. § 1001. Mr. Flynn’s plea agreement requires him to “testify . . . at any and all trials or other

court proceedings in the District of Columbia and elsewhere, at which [Mr. Flynn’s] testimony

may be deemed relevant by the Government.” The Statement of Facts executed on or about
   Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 2 of 8 PageID# 364



November 30, 2017, in connection with Mr. Flynn’s plea agreement, references numerous other

uncharged false statements to federal agents. According to numerous public sources, Mr. Flynn

made other false statements to government officials and investigating agents that were not included

in the information or statement of facts associated with the plea agreement in his case.1

        To date, the government has made available for defense counsel’s review certain FD-302

memoranda of interviews of Mr. Flynn. The government acknowledges that (i) the documents

made available for review are an incomplete subset of all statements by Mr. Flynn to government

agents (including the Office of Special Counsel) and (ii) a significant portion of the text of these

documents has been heavily redacted.2

        On January 25, 2019, in response to undersigned counsel’s written request for discovery

under Federal Rules of Criminal Procedure 16(a), the government provided assurances that it

would “of course comply with all of [the government’s] Brady, Giglio, Jencks, and Rule 16

obligations.” Following the February 13, 2019 hearing before the Court, undersigned counsel

raised with Assistant U.S. Attorneys John Gibbs and Evan Turgeon the issue of the government’s

disclosure obligations under the Giglio doctrine as they relate to Mr. Flynn. On February 19, 2019,

undersigned counsel formally requested that the government produce, consistent with the

requirements of Giglio:


        1
            See, e.g., Letter from Michael T. Flynn, Former Assistant to the President and Former National Security
Advisor (Feb. 13, 2017) (available at https://www.whitehouse.gov/sites/whitehouse.gov/files/docs/flynn-resignation-
ltr.pdf) (acknowledging that Flynn provided “incomplete information” to Vice President Mike Pence and “others”);
Charles Ventura, Full Text of Michael Flynn’s Resignation Letter, USA TODAY (Feb. 14, 2017),
https://www.usatoday.com/story/news/politics/onpolitics/2017/02/14/michael-flynn-resignation-letter-national-
security-adviser-russia/97884526/ (explaining that Flynn resigned after providing “misleading information” to “top
White House officials”); Abby Phillip, Ellen Nakashima, and Jenna Johnson, Pence Did Not Learn That Flynn
Mislead Him On Russia Until Last Week, WASH. POST (Feb. 14, 2017),
https://www.washingtonpost.com/news/post-politics/wp/2017/02/14/trump-was-told-weeks-ago-that-flynn-misled-
vice-president-about-russia-contacts-white-house-says/?noredirect=on&utm_term=.b18d82c8d6df (citing Sean
Spicer’s statement that the President asked Mr. Flynn to resign due to “the evolving and eroding level of trust”).
          2
            Email from James Gillis to Mark MacDougall, copying Evan Turgeon, John Gibbs, Bob Trout, and
Stacey Mitchell (Feb. 22, 2019), attached hereto as Exhibit A.

                                                        2
  Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 3 of 8 PageID# 365



        all statements, reports, memoranda and other communications that contain, repeat,
        summarize, attribute or otherwise characterize every statement of every kind made
        by or on behalf of Mr. Flynn, to or in the presence of any representatives, employees
        agents or officials of any branch or agency of the United States government since
        no later than January 1, 2016 . . . includ[ing]—without limitation—in this request:

        (a) memoranda of every interview and every other contact with Mr. Flynn by
        special agents or other employees of the FBI—whether such memoranda are
        recorded on forms FD-302—without redaction or any other obfuscation of content;

        (b) all notes prepared by any special agents or other employees of the FBI in
        connection with each such interview or other contact with Mr. Flynn;

        (c) correspondence submitted to the government by any lawyers representing Mr.
        Flynn in connection with the investigation of Mr. Flynn or the negotiation and
        execution of his plea agreement;

        (d) all statements made by Mr. Flynn and intercepted, monitored or otherwise
        recorded by any agency of the United States government (including, without
        limitation, all communications with Sergey Kislyak and any other official, agent or
        employee of the Russian Federation);

        (e) memoranda of every interview and every other contact with Mr. Flynn by
        investigating agents or other employees of any other agency of the United States
        government without redaction or any other obfuscation of content; and

        (f) records, in whatever form, of all interviews, interrogations, or other contacts
        with Mr. Flynn in connection with any background investigations of Mr. Flynn
        conducted by any agency of the U.S. government for any purpose since January 1,
        2016.3

        On February 22, 2019, the government responded that it “must decline [the] request,”

basing its refusal on a government-determined standard of relevance that “General Flynn spoke to

the FBI on a number of occasions on matters having nothing to do with Mr. Rafiekian specifically,

or with Turkey or the Turkey project in general.”4 The government further stated, “We have read

those 302s and are in the process of re-reviewing them with our Giglio obligations in mind . . . .




        3
           Email from Mark MacDougall to James Gillis, copying Evan Turgeon, and John Gibbs (Feb. 19, 2019),
attached hereto as Exhibit A.
         4
           Email from James Gillis to Mark MacDougall (Feb. 22, 2019), attached hereto as Exhibit A.

                                                      3
  Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 4 of 8 PageID# 366



Once we complete our prompt review of the unredacted 302s held by the Special Counsel’s Office,

we will timely produce any Giglio information that we should find.”

                                           ARGUMENT

       A.      The Government Has a Constitutional Duty to Produce All Materials in Its
               Possession Favorable to the Defense.

       It is a well-settled constitutional principle that the government must disclose information

that may impeach the character or testimony of a prosecution witness. See, e.g., Giglio v. United

States, 405 U.S. 150 (1972); United States v. Sterling, 724 F.3d 482, 513 (4th Cir. 2013); Boone v.

Paderick, 541 F.2d 447(4th Cir. 1976) (finding failure to disclose witness cooperation agreement

violated Giglio).

         Under the Giglio doctrine, the government must disclose to Mr. Rafiekian’s counsel all

material tending to impeach the character or testimony of a prosecution witness. See Smith v.

Branker, 461 F. App’x 336, 337–38 (4th Cir. 2012) (“[E]vidence is favorable not only when it

would tend to exculpate the accused, but also when it can be used to impeach the prosecution’s

witnesses. Evidence tending to impeach a witness for the State must be disclosed to the defendant

if known to the prosecution.”) (internal citations omitted); see also Spicer v. Roxbury Corr. Inst.,

194 F. 3d 547, 556 (4th Cir. 1999) (“Evidence that can be used to impeach a witness is

unquestionably subject to disclosure under Brady”); Horton v. United States, 983 F. Supp. 650,

654 (E.D. Va. 1997) (“[T]he government's duty to disclose this evidence encompasses not only

material that is in the possession of the prosecutor, but also material that is known to others acting

on the government's behalf in the case, including the police.”) (internal citation and quotation

omitted); United States v. Reyeros, 537 F.3d 270, 281 (3d Cir. 2008) (“[A] federal prosecutor is

charged with knowledge of information possessed by other agents of the federal government when

those agents are a part of a “prosecution team.”). The government’s disclosure obligations are

                                                  4
  Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 5 of 8 PageID# 367



continuing in nature. See United States v. Cheatham, 500 F. Supp. 2d 528, 535 (W.D. Pa. 2007)

(“[T]he Government has a continuing obligation to supplement the discovery it has produced under

Rule 16 . . . as well as obligations pursuant to Brady, Giglio, and the Jencks Act which it may not

ignore.”).

       Mr. Flynn is a principal witness expected to testify at Mr. Rafiekian’s trial. Mr. Flynn has

admitted to making numerous false statements to the Vice President of the United States, to FBI

agents conducting a criminal investigation, and unspecified others. The Giglio material sought by

defense counsel goes directly to Mr. Flynn’s credibility and is plainly impeachment material. See

Wearry v. Cain, 136 S. Ct. 1002 (2016) (holding that the State’s failure to disclose statements

casting doubt on a government witness violated defendant’s due process rights); Wolfe v. Clarke,

691 F.3d 410, 416 (4th Cir. 2012) (finding that the Government violated defendant’s constitutional

rights under Giglio when it “presented [a government witness’s] trial testimony despite having

information in its possession indicating that the testimony was false”) (internal citation omitted);

United States v. Rosga, No. 10-cr-170, 2010 U.S. Dist. LEXIS 126080, at *5 (E.D. Va. Nov. 30,

2010) (ordering disclosure to defendant of the fact that a government witness failed to advise his

supervisor of a traffic citation because “[t]his could arguably affect [the witness’s] credibility”);

FED. R. EVID. 608 (“A witness’s credibility may be attacked or supported by testimony about the

witness’s reputation for having a character for truthfulness or untruthfulness.”).

       Despite repeated requests from defense counsel, the government has declined to produce

complete and unredacted summaries of Mr. Flynn’s interviews and related statements that clearly

constitute Giglio material. As Judge Emmet Sullivan of the U.S. District Court for the District of

Columbia noted in the trial of Senator Ted Stevens, exculpatory material must “be turned over in

a useable format because, as we’ve seen in this case, the use of summaries is an opportunity for



                                                 5
  Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 6 of 8 PageID# 368



mischief and mistake[.]”5      The provision of heavily redacted FD-302s does not meet the

government’s constitutional disclosure obligation. Given the prospects of a government witness

with Mr. Flynn’s characteristics, the nature and extent of Giglio material that must be disclosed

should not be determined solely by prosecutors who base their choices on a standard of relevance

devised by themselves.

       B.      Giglio Information Must Be Produced Sufficiently in Advance of Trial to
               Ensure Meaningful Use by Mr. Rafiekian.

       Giglio material must be disclosed sufficiently in advance of trial to enable a defendant to

make meaningful use of the material. See United States v. Elmore, 423 F.2d 775, 779 (4th Cir.

1970) (“[D]isclosure to be effective must be made at a time when the disclosure would be of value

to the accused. Manifestly, a more lenient disclosure burden on the government would drain Brady

of all vitality.”) (internal citation and quotation omitted); see United States v. Noel, No. 08-cr-186-

03, 2009 U.S. Dist. LEXIS 72448, at *2–3 (E.D. Va. Aug. 14, 2009) (“Brady material must be

disclosed in sufficient time to be of meaningful use to the defendant.”).

       The Court directed the parties to file pre-trial motions within sixty days. To make

meaningful use of the Giglio material, Mr. Rafiekian will need sufficient time to fully develop and

investigate the unredacted materials contained in the FD-302 interview summaries of Mr. Flynn as

well as all evidence of false statements made by Mr. Flynn in the possession of the government.

That evidence can be easily located, based on public statements by Mr. Flynn as well as statements

filed by the government in Mr. Flynn’s criminal prosecution in the District of Columbia.

       As we have conveyed to the government, undersigned counsel is prepared to formulate an

appropriate proposed protective order for submission to the Court immediately. To the extent any


       5
        Tr. of Proceedings at 8–9, United States v. Stevens, No. 1:08-cr-00231 (D.D.C. Apr. 7,
2009), ECF No. 374.

                                                  6
  Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 7 of 8 PageID# 369



Giglio material relating to Mr. Flynn is classified, one or more of Mr. Rafiekian’s lawyers is

immediately eligible for the security clearance needed to review such evidence and has submitted

that request to the Department of Justice security officer. Given the time-consuming nature of

reviewing classified information under proper controls and the impending deadline for pre-trial

motions, the government should be required to disclose the requested Giglio materials without

further delay. Mr. Rafiekian respectfully moves the Court compel the immediate production of the

Giglio materials described in subsections (a)-(f) above.

                                            CONCLUSION

       For the foregoing reasons, Mr. Rafiekian respectfully requests that the Court grant his

Motion to Compel.

Dated: March 1, 2019                                 Respectfully submitted,

                                                     /s/
                                                     Mark J. MacDougall (Pro Hac Vice)
                                                     Stacey H. Mitchell (Pro Hac Vice)
                                                     Counsel for Bijan Rafiekian
                                                     Akin Gump Strauss Hauer & Feld LLP
                                                     1333 New Hampshire Avenue, NW
                                                     Washington, DC 20036
                                                     Telephone: (202) 887-4000
                                                     Fax: (202) 887-4288
                                                     E-mail: mmacdougall@akingump.com
                                                              shmitchell@akingump.com

                                                     /s/
                                                     Robert P. Trout (VA Bar # 13642)
                                                     Counsel for Bijan Rafiekian
                                                     Trout Cacheris & Solomon PLLC
                                                     1627 Eye Street, NW
                                                     Suite 1130
                                                     Washington, DC 20006
                                                     Telephone: (202) 464-3311
                                                     Fax: (202) 464-3319
                                                     E-mail: rtrout@troutcacheris.com



                                                7
  Case 1:18-cr-00457-AJT Document 57 Filed 03/01/19 Page 8 of 8 PageID# 370



                              CERTIFICATE OF SERVICE

       I hereby certify that, on this 1st day of March 2019, a true and genuine copy of

Memorandum in Support of Defendant Bijan Rafiekian’s Motion to Compel was sent via

electronic mail by the Court’s CM/ECF system to the following:


       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov




                                                         /s/
                                                         Robert P. Trout (VA Bar # 13642)




                                                8
